IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                                 :      NO. 479
                                                       :
      AMENDMENT OF RULE 103                            :      JUDICIAL ADMINISTRATION
      OF THE PENNSYLVANIA RULES                     OF :
      JUDICIAL ADMINISTRATION                          :      DOCKET




                                                    ORDER



PER CURIAM

         AND NOW, this 3 rd day of February, 2017, the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 103 of the Pennsylvania Rules of Judicial Administration is amended in the
attached form.

         This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.